Title: To Thomas Jefferson from Gideon Granger, with Jefferson’s Note, 13 May 1803
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dr Sir. 
            Suffield May 13th. 1803.
          
          I have the pleasure to acknowledge the receipt of yours of the 8th. and in return to communicate Intelligence no less pleasing. yesterday our Legislature assembled at the City of Hartford. The Votes for Govr. were—for Trumbull something over 14,300. for Kirby 7,848. last year Trumbull had over eleven Thousand and Kirby 4,523. The Increase of votes in our favor Since the last Struggle is 3,325. and exceeding the increase of federal votes in proportion a little short of 2,200. votes. I cannot be precise as my Letters are circulating amongst Our Citizens for their encouragement. party runs excessively high here—evry thing is said and done by the Tories. the Republicans Keep themselves cool & active. They are now aranging for the next Struggle. Their Spirit is good—but they are warm for removals. I inclose you the Copy of a petition which was this day presented to the Legislature. The Legislature of Rhode Island Mr. Ellery has just informd. me takes very strong ground.
          Your sincere friend
          
            Gidn Granger
          
          
            
            [Note by TJ:]
            this year, of 100 parts of the whole voters we had 35 parts—they 65
            last year of 100. parts of the whole voters we had 29 parts they 71
            
              
                our increase then is in the ratio of
                29:35
               
              
              
                
                 6:7
               
              
            
          
        